          Case 3:19-cv-01111-DRD Document 129 Filed 10/24/19 Page 1 of 5




                          IN THE UNITED STATED DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

      INTEGRAND ASSURANCE COMPANY

                        Plaintiff
                                                               Civil No. 19-cv-01111
                             v.

    EVEREST REINSURANCE COMPANY, et al.

                      Defendants


                                 MOTION TO INFORM
                         EFFECT OF LIQIDATION RECEIVERSHIP

TO THE HONORABLE COURT:

        COMES NOW the Plaintiff, the Estate Integrand Assurance Company

(“Integrand”), through Javier Rivera Rios in his official capacity as Liquidating Receiver

of Integrand, who, through the undersigned legal counsel, very respectfully state, pray,

and requests as follows:

        1.       Since May 31, 2019, Integrand has been under a receivership proceeding

in state court under Chapter 40 of the Puerto Rico Insurance Code. 26 LPRA §§ 4001-

4054.1 Even though Integrand’s receivership started as a rehabilitation proceeding, on

September 23, 2019, the Court of First Instance of San Juan (the “Receivership Court”)

entered an order converting the receivership into a liquidation proceeding pursuant to

Article 40.130(a) of the Insurance Code. 26 LPRA § 4013. Upon the entry of a

liquidation order, the Rehabilitator steps into the shoes of the insolvent insurance

company. This, however, is not the case for Liquidators. As it will be discussed herein,


1
 Unless otherwise stated, any reference to “Chapter 40” refers to Chapter 40 of the Puerto Rico Insurance Code 26
LPRA §§ 4001-4054; and any reference to the “Insurance Code” refers to Title 26 of the Puerto Rico Laws
Annotated. 26 LPRA §§ 101 et seq.

                                                       1
           Case 3:19-cv-01111-DRD Document 129 Filed 10/24/19 Page 2 of 5




pursuant to Chapter 40 and EEOC v. Waffle House, Inc., 534 U.S. 279 (2002),

Commissioner, as Integrand’s Liquidating Receiver, cannot be compelled into

arbitration.

          2.     “The statutory scheme for the receivership in liquidation of an insurance

company sets up a self-contained and exclusive statutory scheme.” State ex rel. Angoff v.

Wells, 978 S.W. 2d 411, 413 (Mo. App. 1999). Chapter 40 of the Insurance Code contains

a comprehensive procedure for the rehabilitation or liquidation of domestic insurance

companies. Advance Cellylar Sys. V. Mayol, (In re: Advance Cellylar Sys.), 235 B.R. 713,

721 (Bankr. D.P.R. 1999). Like a case under the Federal Bankruptcy Code, it provides for

a centralized proceeding for a court appointed receiver to marshal the insurer’s assets,

manage them for the benefit of the policy holders, creditors, and the public safety. See In

re: Freestone Ins. Co., 143 A.3d 1234, 1244 (Del. Ch.                2016); See also Receiver’s

Handbook, at 464.2 As stated by the Court of Appeals for the Eight Circuit:

                 Experience has demonstrated that, in order to secure an
                 economical, efficient, and orderly liquidation and
                 distribution of the assets of an insolvent corporation for the
                 benefit of all creditors and stockholders, it is essential that
                 the title, custody, and control of the assets be intrusted [sic]
                 to a single management under the supervision of one court.
                 Hence other courts, except when called upon by the court of
                 primary jurisdiction for assistance, are excluded from
                 participation. This should be particularly true as to
                 proceedings for the liquidation of insolvent insurance
                 companies, for the reasons adverted to by Mr. Justice
                 Cardozo in Clark v. Williard, 292 U.S. 112, 123, 54 S.Ct. 615,
                 620, 78 L.Ed 1160”

          Motlow v. Southern Holdings & Sec. Corp., 95 F.2d 721, 725 (8th Cir. 1938).

          3.     In furtherance of this centralized administration principle, “only the chief

insurance regulator in the domiciliary jurisdiction can serve as the receiver for the

2   Available at https://www.naic.org/documents/prod_serv_fin_receivership_rec_bu.pdf

                                                   2
        Case 3:19-cv-01111-DRD Document 129 Filed 10/24/19 Page 3 of 5




insolvent insurer.” In re: Freestone Ins. Co., supra, at 1245. This centralized proceeding

has been referred to as an in rem action in which the state court generally has exclusive

control over the assets of the insolvent insurance company. Ballesteros v. New Jersey

Property Ins. Guaranty Assoc., 530 F. Supp. 1367, 1370 (D. N.J. 1982). In the case of

Puerto Rico, Chapter 40 provides that the Commissioner is the only person that can be

appointed as a receiver. Now, Chapter 40 provides for two types of receiverships with

different goals: rehabilitation and liquidation.

       4.     In a rehabilitation proceeding the overreaching goal is to correct the cause

that led to the insurer to be placed under receivership; “the ultimate goal is restoring the

company to a sound fiscal status so that it can reemerge as a viable insurer for the public

good.” 9 New Appleman on insurance Law Library Edition § 100.06[3]. To reach this

goal, “an appointed rehabilitator takes possession and full managerial authority of an

insurer’s property, conducts its business, and remains in control until an order to

terminate the rehabilitation proceeding or initiate another form of proceeding.” Id. at §

1001.01[1][a] [Emphasis was added]. In this sense, a Chapter 40 rehabilitation is like a

Chapter 11 bankruptcy proceeding with an appointed trustee. See 11 U.S.C. § 1104.

Nevertheless, unlike a bankruptcy trustee whose fiduciary duty is to estate; the

Commissioner’s roll is within the scope of its police power for the benefit of policy

holders and the public safety. See Minor v. Stephens, 898 S.W. 2d. 71, 78 (Ky. 1995);

Kreidler v. Cascade National Ins. Co., 179 Wn. App. 851, 861 (Wash. App. 2014).

       5.     In a liquidation receivership, the goal is not to restore the insurer’s

financial condition. “Liquidation proceedings are designed to protect creditors,

policyholders, and the general public by providing comprehensive and efficient means

for collecting insolvent’s assets and equitably paying claims of creditors.” Id. at §

                                             3
        Case 3:19-cv-01111-DRD Document 129 Filed 10/24/19 Page 4 of 5




101.01[2]. “The purpose of an insurance liquidation is to wind up the company’s affairs

in the most efficient manner. The goal of most insurance liquidation statutes is similar

to the federal Chapter 7 bankruptcy law: to ensure the equitable distribution of an

insolvent debtor’s property to its creditors. However, insurance liquidations differ from

bankruptcy trustees in that the primary purpose of the state insurance liquidation

statute is to protect an insurance company’s policyholders, as well as its other

creditors, by preventing dissipation of the company’s assets when the commissioner

determines that the financial affairs of the company are in a hazardous condition.” Id.

Therefore, in a liquidation, the Commissioner does not manage or operate the insurer’s

business as a going concern. In liquidation, the Commissioner marshals and maximizes

the assets of the insurer for the benefit of policy holders and the general public.

       6.     In the case of Puerto Rico, “[t]he proceedings in cases of insolvency and of

any noncompliance by an insurer shall constitute integral aspects of the insurance

business and as such are vested with public interest.” 26 LPRA § 4001(4)(g). “The

purpose of this chapter [40] is to protect the interests of the insured, claimants,

creditors and general public” 26 LPRA § 4001(4) [Emphasis was added].

Consequently, unlike a Chapter 7 Trustee, the Liquidating Receiver executes its police

power. As such, it does not step entirely into the shoes of the insurer. “[T]he liquidator

does not stand in the shoes as a mere successor in interest of the insolvent insurer.

Consequently, [the Commissioner] is not bound to arbitration agreements as if she were

the signatory insurer.” Taylor v. Ernst & Young, LLP, 130 Ohio St. 3d 411, 418 (2011).

       7.     The Supreme Court has stated that “[a]rbitration under the FAA is a

matter of consent, not coercion.” EEOC v. Waffle House, Inc., 534 U.S. 279 (2002). “It

goes without saying that a contract cannot bind a nonparty. Accordingly, the

                                              4
        Case 3:19-cv-01111-DRD Document 129 Filed 10/24/19 Page 5 of 5




proarbitration policy goals of the FAA do not require the agency to relinquish its

statutory authority if it has not agreed to do so.” Id. In this case, as previously

mentioned, the Commissioner as Integrand’s Court appointed Liquidator is not a party

to the arbitration agreement and cannot be compelled to enter an arbitration

proceeding.

      WHEREFORE, the estate of Integrand hereby requests that this Honorable

Court entertains the present motion and deems the Order entered at Docket No. 120

complied with and that this Court denies defendants’ request for dismissal on

arbitration grounds.

      I HEREBY CERTIFY that on this same date I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification to all

parties who have requested electronic notification.

      RESPECTUFULLY SUBMITTED

      In San Juan, Puerto Rico, this 24th day of October of 2019.

                                                GARCÍA-ARREGUI & FULLANA PSC
                                                252 Ponce de León Ave. Suite 1101
                                                Citibank Towers
                                                San Juan, Puerto Rico 00918
                                                Telephone: (787) 766-2530
                                                Facsimile: (787) 756-7800
                                                E-mail: ifullana@gaflegal.com
                                                ecapdevila@gaflegal.com

                                                /s/Isabel M. Fullana
                                                Isabel M. Fullana
                                                USDCPR No. 126802

                                                /s/ Eduardo J. Capdevila
                                                Eduardo J. Capdevila
                                                USDCPR No. 302713




                                            5
